DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.
Formal Matters
Applicant’s amendments and arguments in the reply filed on November 10, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-4 and 6-20 are pending.  Claims 1-4 and 6-20 are under consideration in the instant office action. Claim 5 is canceled.The examiner after reviewing applicant’s arguments and updating the search herein set forth a new rejection.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note: The claims are examined only with respect to the elected species wherein oxidized alginate as the first polymer, methacrylated gelatin as the second polymer, calcium sulfate as the first agent, and 2-hyroxy-4 -(2-hydroxyethoxyl)-2-methylpropiophenone as the second agent.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadri et al. (RSC Adv., 2016, 6, 27879–27884, newly cited), Lee et al. (Prog Polym Sci. 2012 January; 37(1): 106–126, previously cited), and Alsberg et al. (US 2016/0008475, previously cited)

Applicant Claims

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Kadri et al. teach the preparation of alginate/methacrylated gelatin (GelMA) hybrid hydrogels functionalized with nanoliposomes encapsulating curcumin. Physicochemical properties of the polymer solutions and resulting hydrogels were studied. The engineered systems showed great rheological and swelling properties. The release behavior of curcumin-loaded nanoliposomes demonstrated their suitability as a drug delivery system. These novel biomaterial systems could be an excellent candidate for tissue engineering applications (see abstract). Hydrogels are three-dimensional polymeric networks with the capability of immobilizing high amounts of water or aqueous solutions. These biomaterials possess interesting characteristics like mechanical flexibility and softness, the ability to transport small compounds and molecules, ease of functionalization, biocompatibility, and facile controllability of their microstructure (see introduction). Gelatin is a denatured form of collagen, which is cytocompatible and possesses bioactive sequences such as Arg-Gly-Asp (RGD). GelMA is a gelatin derivative produced by the substitution of the free amino groups with methacrylate anhydride. It is photocrosslinkable and has been widely used for various tissue engineering applications. It has been shown that the preparation of interpenetrative polymer networks (IPN) of alginate and gelatin-based materials allows the fabrication of sophisticated architectures with tunable mechanical characteristics and excellent cellular response. Full IPN hydrogels were also prepared by mixing the two polymers followed by alginate gelation with divalent cations and gelatin chemical reticulation using crosslinking agent such as carbodiimide (see introduction page 27879-27880). Moreover, composite materials were also synthetized by improving the chemical affinity of alginate to gelatin by chemical oxidation of the polysaccharide (see introduction page 27880).
Kadri et al. in the supporting material teach in the hydrogel preparation section Alginate hydrogel was synthetized by pouring 2mL of the solution slowly on 5 mL of calcium 80 chloride solution (2% m/v) in petri dishes. The obtained hydrogel was incubated into the CaCl2 for 24 h at 4 °C in order to complete the reticulation process and then washed with distilled water before use. GelMA Hydrogel is prepared GelMA was crosslinked after poured on a specific mold with the controlled dimensions and then exposed to UV light (360-480 nm) for 240 s. The PI absorbs the UV light and transform the solution onto gel. The obtained hydrogel was then washed with distilled water before use. Kadri et al. then further teach for preparation of Alginate/GelMA IPN hydrogel the crosslinking process occurs in two stages. First, 2 mL of the mixture was poured on 5 mL of CaCl2 solution (2%, m/v) in order to allow alginate cross-linking then the obtained semi IPN was exposed to UV light for 240 s to allow the free radicals photopolymerization of the GelMA. The final hydrogel was then rinsed with PBS to remove the excess of CaCl2.
With regard to the elasticity recitation and the IPN structured hydrogel being cytocompatible, and, upon degradation, produce substantially non-toxic products, since Kadri et al. meet the elected macromers and make substantially identical interpenetrating polymer network (IPN) both macromers would necessarily maintain their elasticity and also would necessarily have the same or substantially identical recited properties."[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195 ; see also Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374 , 1381 , 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) ("An inherent characteristic of a formulation can be part of the In re Oelrich, 666 F.2d 578 , 581 (C.C.P.A. 1981). The Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945). We too have previously explained that "an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations," because "[t]o hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property." Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344 , 1354 (Fed. Cir. 2012). In In re Kao, we found that the claimed controlled-release oxymorphone formulation was obvious because an inherent pharmacokinetic property of oxymorphone that was present in controlled-release oxymorphone "add[ed] nothing of patentable consequence." In re Huai-Hung Kao, 639 F.3d 1057 , 1070 , 98 U.S.P.Q.2D (BNA) 1799 (Fed. Cir. 2011). In In re Kubin, we found an inherent property obvious, explaining that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed protein], but rather a property necessarily present in [the claimed protein]." In re Kubin, 561 F.3d 1351 , 1357 , 90 U.S.P.Q.2D (BNA) 1417 (Fed. Cir. 2009). Our predecessor court similarly concluded that it "is not the law" that "a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable . . . because it also possesses an [i]nherent, but hitherto unknown, function which In re [*1191] Wiseman, 596 F.2d 1019 , 1023 (C.C.P.A. 1979). Inherency, however, is a "high standard," that is "carefully circumscribed in the context of obviousness." PAR, 773 F.3d at 1195 . Inherency "may not be established by probabilities or possibilities," and "[t]he mere fact that a certain thing may result from a given set of circumstances is not sufficient." Oelrich, 666 F.2d at 581 (emphasis added) (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939); see also In re Rijckaert, 9 F.3d 1531 , 1533-1534 (Fed. Cir. 1993). Rather, inherency renders a claimed limitation obvious only if the limitation is "necessarily present," or is "the natural result of the combination of elements explicitly disclosed by the prior art." PAR, 773 F.3d at 119511 -96; see also Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362 , 1369 (Fed. Cir. 2012) (relying on inherency where the claims recited "a property that is necessarily present" in the prior art). "If . . . the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient" to render the function inherent. Oelrich, 666 F.2d at 581 (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939)). On appeal, Persion contends that the district court erred in applying the inherency doctrine in its obviousness analysis because Devane does not teach administering its hydrocodone-only formulation to patients with mild or moderate hepatic impairment. Thus, Persion asserts, "'the natural result flowing from the operation as taught' in Devane cannot be the claimed [pharmacokinetic] values for [hepatically impaired] patients." Appellant's Br. 37 (quoting Oelrich, 666 F.2d at 581 ); Reply Br. 19. To the extent Persion contends that inherency can only satisfy a claim limitation when all other limitations are taught in a single reference, that combination of prior art elements." PAR, 773 F.3d at 1194-1195 (emphasis added, internal quotations omitted). Here, the district court specifically found that Devane, together with Jain, the state of the prior art at the time of invention, and the Vicodin and Lortab labels, taught the combination of elements that inherently result in the claimed pharmacokinetic parameters. The district court found that a person of ordinary skill in the art would have been motivated, with reasonable expectation of success, to administer an unadjusted dose of the Devane formulation to hepatically impaired patients. There was also no dispute that the Devane formulation, which was identical to the Zohydro ER formulation described in the patents in suit, necessarily exhibited the claimed parameters under these conditions. Pernix, 323 F. Supp. 3d at 607 , 610 . In this context, the district court did not err by finding that the pharmacokinetic limitations of the asserted claims were inherent and added no patentable weight to the pharmacokinetic claims.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Kadri et al. is silent with regard to the use of calcium sulfate as an ionic crosslinking agent instead utilizes calcium chloride for the oxidized alginate. This deficiency is cured by the teachings of Lee et al.
Lee et al. alginate is a biomaterial that has found numerous applications in biomedical science and engineering due to its favorable properties, including biocompatibility and ease of gelation. Alginate hydrogels have been particularly attractive in wound healing, drug delivery, and tissue engineering applications to date, as these gels retain structural similarity to the extracellular matrices in tissues and can be manipulated to play several critical roles. This review Calcium sulfate (CaSO4) and calcium carbonate (CaCO3), due to their lower solubilities, can also slow the gelation rate and widen the working time for alginate gels. For example, an alginate solution can be mixed with CaCO3, which is not soluble in water at neutral pH. Glucono-δ-lactone is then added to the alginate/CaCO3 mixture in order to dissociate Ca2+ from the CaCO3 by lowering the pH. The released Ca2+ subsequently initiates the gelation of the alginate solution in a more gradual manner (see page 5).
Kadri et al. is silent with regard to 2-hyroxy-4 -(2-hydroxyethoxyl)-2-methylpropiophenone being the photocrosslinking agent and incorporating cells. These deficiencies are cured by the teachings of Alsberg et al.
2-hydroxy, -4'-(2-hydroxyethoxy)-2-methylpropiophenone, camphorquinone, benzoin methyl ether, 2-hydroxy-2-methyl-1-phenyl-1-propanone, diphenyl (2,4,6-trimethylbenzoyl)phosphine oxide, benzoin ethyl ether, benzophenone, 9,10-anthraquinone, ethyl-4-N, N-dimethylaminobenzoate, diphenyliodonium chloride and derivatives thereof. Other examples are presented in U.S. Pat. No. 5,858,746, which is herein incorporated by reference in its entirety. In addition, any photocrosslinkable constituent of a coacervate may be used as a primer or coupling agent to modify the exterior of the coacervate. For example, such primer or coupling agent may be used to react to enhance biocompatibility and to increase adhesion to cells, cell aggregates, tissues and synthetic materials (see paragraph 0050). These results demonstrate that long-term presentation of bioactive BMP-2 in the coacervate hydrogels enhances osteogenic differentiation of photoencapsulated stem cells and bone-related mineralization of the extracellular environment (paragraph 0101).  It must 2-hydroxy, -4'-(2-hydroxyethoxy)-2-methylpropiophenone as a photocroslinking agent.

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize calcium sulfate to crosslink the oxidized alginate chains because Lee et al teach in the preparation of alginate hydrogels one can crosslink utilizing calcium sulfate. One of ordinary skill in the art would have been motivated to utilize calcium sulfate to cross link alginate chains because Lee et al. teach that the most common method to prepare hydrogels from an aqueous alginate solution is to combine the solution with ionic cross-linking agents, such as divalent cations (i.e., Ca2+). The divalent cations are believed to bind solely to guluronate blocks of the alginate chains, as the structure of the guluronate blocks allows a high degree of coordination of the divalent ions. The guluronate blocks of one polymer then form junctions with the guluronate blocks of adjacent polymer chains in what is termed the eggbox model of cross-linking, resulting in a gel structure (Fig. 4). Calcium chloride (CaCl2) is one of the most frequently used agents to ionically cross-link alginate. However, it typically leads to rapid and poorly controlled gelation due to its high solubility in aqueous solutions. One approach to slow and control gelation is to utilize a buffer containing phosphate (e.g., sodium hexametaphosphate), as phosphate groups in the buffer compete with carboxylate groups of alginate in the reaction with calcium ions, and retard gelation. Calcium sulfate (CaSO4) and calcium carbonate (CaCO3), due to their lower solubilities, can also slow the gelation rate and widen the working time for alginate gels. For example, an alginate solution can be mixed with CaCO3, which is not soluble in water at neutral pH. Glucono-δ-lactone is then added to the 
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize 2-hyroxy-4 -(2-hydroxyethoxyl)-2-methylpropiophenone to crosslink because Alsberg et al. teach in some embodiment, the liquid phase surrounding the coacervate micro and/or nanodroplets can be cross-linked so a hydrogel is formed with a plurality of the coacervate micro and/or nanodroplets suspended in a matrix of the hydrogel. Such crosslinks may be between the same or different constituents of the coacervate, and may involve bioactive agents or other materials incorporated therein. There are a number of agents and methods of using the foregoing that may be used to affect such crosslinking. In one embodiment, crosslinking may be affected by use of including a constituent in the coacervate that is photocrosslinkable. For example, the oxidized alginate or oxidized methacrylated alginate can be photocrosslinkable with UV light in the presence of photoinitiators to form a photocrosslinked hydrogel. The photoinitiator can include any photoinitiator that can initiate or induce polymerization or crosslinking of a constituent, such as the oxidized methacrylated alginate, of the coacervate. Examples of photoinitiators can include 2-hydroxy, -4'-(2-hydroxyethoxy)-2-methylpropiophenone, camphorquinone, benzoin methyl ether, 2-hydroxy-2-methyl-1-phenyl-1-propanone, diphenyl (2,4,6-trimethylbenzoyl)phosphine oxide, benzoin ethyl ether, benzophenone, 9,10-anthraquinone, ethyl-4-N, N-dimethylaminobenzoate, diphenyliodonium chloride and derivatives thereof. Other examples are presented in U.S. Pat. osteogenic differentiation of photoencapsulated stem cells and bone-related mineralization of the extracellular environment (paragraph 0101).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Kadri et al. also teach that their hydrogel can be used for tissue generation as well.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.






/TIGABU KASSA/
Primary Examiner, Art Unit 1619